Case: 21-40306         Document: 00516194138       Page: 1    Date Filed: 02/07/2022




                 United States Court of Appeals
                      for the Fifth Circuit                             United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         February 7, 2022
                                    No. 21-40306
                                                                          Lyle W. Cayce
                                  Summary Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                         versus

   Carlos Ballardo-Ramos,

                                                           Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                              USDC No. 5:20-CR-2026-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
             Carlos Ballardo-Ramos pled guilty to unlawfully reentering the United
   States.       The judgment lists his conviction as falling under 8 U.S.C.
   § 1326(b)(2), which is the offense for illegal reentry after having been
   convicted of an aggravated felony. The parties agree that the judgment must


             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40306      Document: 00516194138            Page: 2   Date Filed: 02/07/2022




                                      No. 21-40306


   be corrected because Ballardo-Ramos’s Texas aggravated assault conviction
   no longer qualifies as an aggravated felony.
          The predicate assault offense for Ballardo-Ramos’s Texas conviction
   is assault by intentionally, knowingly, or recklessly causing bodily injury to
   another. Tex. Penal Code § 22.01(a)(1). This is the same Texas aggravated
   assault conviction, with a predicate offense that might involve reckless
   conduct, that we have already held no longer qualifies as an aggravated felony
   under Borden v. United States, 141 S. Ct. 1817 (2021). See United States v.
   Gomez-Gomez, ---F.4th ----, 2022 WL 152160, at *2 (5th Cir. 2022). The
   judgment should thus list 8 U.S.C. § 1326(b)(1), the crime for illegal reentry
   after a felony, as the offense of conviction.
          We have discretion to reform the judgment on appeal or remand for
   the district court to do so. 28 U.S.C. § 2106. To avoid confusion and the
   “collateral consequences that may result from an unreformed district court
   judgment,” we opt for the latter. Gomez-Gomez, 2022 WL 152160, at *3
   (quoting United States v. Rio Benitez, 2021 WL 5579274, at *1 (5th Cir. Nov.
   29, 2021) (unpublished)); see also United States v. Fuentes-Rodriguez, 22 F.4th
   504, 506 (5th Cir. 2022).
          We thus REMAND to the district court for the limited purpose of
   reforming its judgment to reflect that Ballardo-Ramos’s conviction is for
   violating 8 U.S.C. § 1326(b)(1).




                                           2